PlaiNtiffs"’ Appeal.
Stacy, C. J.,
after stating the case: The complaint does not state facts sufficient to constitute a cause of action against the individual defendant, Dr. Robert S. Carroll, hence the demurrer interposed by him was properly sustained. The license of the corporate defendant alone is sought to be vacated or annulled. And we may add, that by the same ■ token, the court’s ruling on the corporate defendant’s plea of res judicata would seem to be correct, though this question is not now before us for decision.
Affirmed.
Defendants' Appeal.
Stacy, C. J.
As we interpret the record, the court did not accept or undertake to accept, as part of a verdict, the jury’s agreement on the first, third and fourth issues, for it is stated in two places in the *755ease on appeal that a juror was withdrawn and a mistrial ordered. Hence, the power of the court, in a proceeding like the present, to accept a partial verdict, conclusive of some of the mooted questions, but not fully determinative of the issue involved, is not presented for decision.
In this view of the matter the defendant’s appeal must be dismissed. Cement Co. v. Phillips, 182 N. C., 437, 109 S. E., 257.
Appeal dismissed.